Opinion issued June 23, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00011-CV
———————————
730 N. Post Oak Office Park AND
730 NORTH POST OAK, L.P., Appellants
V.
Harris
County Appraisal District, Appellee

 

 
On Appeal from the 61st District Court
Harris County, Texas

Trial Court Case No. 2007-52237
 

 
MEMORANDUM OPINION ON REHEARING
Appellee
has filed a motion for rehearing.  Appellants
have not filed a response.  The parties
jointly filed an agreed motion to withdraw the Court’s opinion of March 17,
2011 and to dismiss the appeal, informing the Court that they have reached a
settlement.  See Tex. R. App. P.
42.2(a)(2).  
We withdraw our opinion of March
17, 2011, and we vacate our judgment of the same date.  We substitute this opinion in place of the
withdrawn opinion.
All pending motions in this appeal
are denied as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Higley and Massengale.